Citation Nr: 0426011	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Determination of proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION


The veteran had active service from December 1975 to November 
1978.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  At present, after a June 2003 
remand to the RO for additional development, the case is once 
again before the Board for appellate adjudication.  However, 
as the Board finds that the Board's instructions included in 
the June 2003 remand were not fully complied as mandated by 
law, per Stegall v. West, 11 Vet. App. 268 (1998), the case 
will be remanded once again to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

As noted in the June 2003 remand, in a June 1999 VA form 9 
(Appeal to Board of Veterans' Appeals), the veteran requested 
a hearing before a traveling Veterans Law Judge (VLJ), and in 
a subsequent statement submitted that same month he clarified 
that he desired to have an RO hearing instead.  As such, the 
hearing was scheduled for August 13, 1999.  However, the 
veteran failed to report to the hearing.  Subsequently, in a 
November 1999 VA form 9, the veteran once again requested a 
hearing before a traveling VLJ, and in correspondence dated 
that same month, the RO notified the veteran of the receipt 
of his request for a hearing and directed him to confirm the 
type of hearing that he desired to have.  In response, the 
veteran submitted a statement in November 1999 indicating 
that he desired an RO hearing.  As such, the RO hearing was 
scheduled for December 28, 1999.  However, again, the veteran 
failed to report to the hearing.  Therefore, as the record 
does not contain further indication that the veteran has 
requested that the hearing be rescheduled, the Board deems 
the veteran's request for an RO hearing to be withdrawn.  See 
38 C.F.R. § 20.700-20.704 (2003).

Lastly, the veteran was formerly represented by James W. 
Stanley, Jr., who had his authority to represent VA claimants 
revoked effective October 10, 2001.  The veteran was notified 
by VA of this fact via correspondence in June 2002, and was 
given a 15-day period to appoint a new representative if he 
so desired.  However, no response was received from the 
veteran to the June 2002 RO letter.  As such, the Board will 
assume that the appellant is unrepresented in this appeal.  
See 38 C.F.R. §§ 20.600-20.603 (2003).


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, as noted above, as 
the Board finds that the remand instructions included in the 
June 2003 remand were not fully complied as mandated by law, 
per Stegall v. West, 11 Vet. App. 268 (1998), the case will 
be remanded once again to the RO for the previously requested 
development.

A review of the record reveals that the veteran's most recent 
psychiatric examination was performed in April 1990, which is 
more than 10 years ago.  At the present, the veteran is 
incarcerated at the Arkansas Department of Corrections, 
Cummins Unit.  In view of these facts and in observance of 
the new VA duties to notify and assist claimants, pursuant to 
the VCAA and implementing regulations, the Board finds that 
an additional effort must be made to further develop the 
record to allow for an equitable review of the veteran's 
claim for an increased initial rating. The law is clear that 
a veteran, even though incarcerated, should be accorded the 
same assistance as his fellow, non-incarcerated veterans.  
See Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. 
Derwinski, 1 Vet. App. 406 (1991).  While VA does not have 
the authority under 38 U.S.C.A. § 5711 (West 2002) to require 
a correctional institution to release a veteran so that VA 
can provide him the necessary examination at the closest VA 
medical facility, VA's duty to assist an incarcerated veteran 
extends to having him examined by a VA or fee-basis physician 
at the correctional facility.  See Bolton, 8 Vet. App. at 
191.

Additionally, as the veteran may have been treated for his 
psychiatric condition during his period of incarceration at 
the Arkansas Department of Corrections, Cummins Unit, the RO 
should contact the Cummins Unit Medical Health Center and 
should attempt to obtain and incorporate the veteran's 
treatment records from this institution, if any.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must review the entire record 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim of determination of proper initial 
rating for PTSD, currently evaluated as 
30 percent disabling; and (2) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims files must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should specifically contact 
the Arkansas Department of Corrections, 
Cummins Unit, and inquire as to the 
existence of any medical records for 
the veteran's treatment for any 
disorder, including for any 
treatment/examination related to the 
veteran's PTSD.  If such records exist, 
obtain and incorporate into the claims 
files the identified records by the 
Cummins Unit.  If necessary, request 
that the veteran submit the necessary 
release forms in order to obtain the 
records from the Cummins Unit Health 
Center.  If the search for the above 
records has negative results, the 
claims files must be properly 
documented with information obtained 
from the correctional facility 
indicating that these records could not 
be obtained, and the reasons why they 
could not be obtained.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 
370 (2002).  

3.  Following the development requested 
in paragraphs 1 and 2 above, the 
veteran should be scheduled for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  In view of the 
veteran's incarceration, he must be 
examined by a fee-basis psychiatrist or 
by a VA psychiatrist at the 
correctional facility, and not at a 
facility located outside the 
correctional facility.  The RO's 
efforts in this regard should be 
documented in the claims files. In this 
respect, it is imperative that the 
claims files be made available to the 
examiner for review in connection with 
the examination, as well as copies of 
both the pre-November 7, 1996 and 
current versions of Diagnostic Code 
9411. The examiner should identify all 
associated symptomatology or 
manifestations of the veteran's 
service-connected PTSD to allow for 
evaluation under both pre-November 7, 
1996 rating criteria, as well as the 
current rating criteria. The examiner 
should also report a Global Assessment 
of Functioning (GAF) score, according 
to the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, attributable to the 
veteran's PTSD.  Full compliance with 
such instructions is mandated by law, 
per Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO must review the 
claims folders and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
is deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Following completion of the above, 
the RO should review the record and 
determine whether an initial rating in 
excess of 30 percent is warranted for 
the veteran's PTSD under either the 
pre-November 7, 1996 rating criteria 
for PTSD or current rating criteria, 
taking into consideration the holding 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran should be 
furnished a supplemental statement of 
the case afforded an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The veteran need take no action until so informed. The 
purposes of this REMAND are to obtain evidence relevant to 
the issue on appeal and schedule the veteran for a VA 
examination in order to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




